Citation Nr: 0331896	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  97-34 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder as 
secondary to service-connected residuals of a healed fracture 
of the left femur, with intramedullary rod.

2.  Entitlement to an increased rating for right ear hearing 
loss, currently rated as noncompensable.

3.  Entitlement to an increased rating for dermatophytosis, 
currently rated as 30 percent disabling.

4.  Entitlement to an increased rating for residuals of a 
healed fracture of the left femur, with intramedullary rod, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to March 
1967.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied entitlement to service connection 
for a back condition, continued the 10 percent ratings for 
the left femur and dermatophytosis, and continued the 
noncompensable rating for right ear hearing loss.

In March 1998, the veteran appeared at the Waco RO and 
testified at a personal hearing before a Decision Review 
Officer (DRO).  A transcript of the hearing is of record.

In May 1999, the RO increased the rating for the left femur 
from 10 percent to 20 percent.  The RO increased the rating 
for dermatophytosis from 10 percent to 30 percent.

The issue of entitlement to an increased rating for 
dermatophytosis is the subject of the REMAND herein.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's currently demonstrated back disability is 
not shown to have been caused or aggravated by his service-
connected residuals of a healed fracture of the left femur or 
by any medical care or treatment he received therefor.  

3.  The veteran has Level I hearing loss in the right ear, 
and his left ear hearing loss is not service-connected.

4.  The veteran's left femur has healed with no evidence of 
malunion.

5.  Neither right ear hearing loss nor residuals of a healed 
left femur fracture present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The veteran's back disability is not shown to be due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(a), 7104 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2003).

2.  The criteria for an increased rating for right ear 
hearing loss, currently rated as noncompensable, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2003); VAOPGCPREC 32-97.

3.  The criteria for an increased rating for residuals of a 
healed fracture of the left femur, currently rated as 20 
percent disabling, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5255 (2003).

4.  The evidence does not warrant referral for consideration 
of an extraschedular rating for either the veteran's right 
ear hearing loss or his residuals of a healed fracture of the 
left femur.  38 C.F.R. § 3.321(b)(1) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA satisfied this duty by means of a March 
2003 evidence-development letter.

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. Sept. 22, 
2003), which held that the new regulation codified at 38 
C.F.R.§ 3.159(b)(1) is invalid because it permits VA to 
render a decision in a claim if a response to a request for 
information from the veteran is not received within 30 days, 
instead of waiting a full year for such response.  Here, the 
case has been on appeal since 1997, and the veteran has been 
afforded ample time to submit all pertinent information and 
evidence related to the claims.  In November 2002, the 
veteran identified the Dallas VA Medical Center as a treating 
source, and submissions by the veteran's representative since 
the RO's March 2003 evidence-development letter provide no 
additional information or evidence warranting further 
development.

Regulatory changes were made to the schedule for rating 
disabilities pertaining to diseases of the ear, including the 
criteria for evaluating hearing loss, effective June 10, 
1999.  64 Fed. Reg. 25,202-25,210 (May 11, 1999).  The RO, 
however, has since readjudicated the veteran's right ear 
hearing loss claim in a January 2003 supplemental statement 
of the case (SSOC).  Additionally, the pertinent changes only 
involve "exceptional patterns of hearing impairment," and 
there is no competent evidence of such impairment in the 
record.  Therefore, it would not be prejudicial to the 
veteran for the Board to consider this issue.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Pursuant to the veteran's secondary service 
connection claim, VA conducted a spine examination in 
February 1997 and a joints examination in April 1998.  Both 
examiners discussed the relationship between the veteran's 
current back disorder and his service-connected left femur 
fracture residuals.  VA conducted an audiological evaluation 
in March 2003, which adequately addressed the current 
severity of right ear hearing loss.  VA has not conducted an 
examination of the left femur since April 1998, but that 
examination report adequately presents the current level of 
disability, as there is no evidence that his left femur 
disability has worsened since the last examination.  See 
Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999); Snuffer v. 
Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95.  Further 
examination is therefore unnecessary.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The claims file contains all pertinent records 
identified by the veteran.  The medical evidence establishes 
the veteran currently suffers from a back disorder, but he 
has not identified outstanding evidence that his back 
disorder is related to residuals of his left femur fracture.  
Likewise, the veteran has not identified outstanding evidence 
that would support an increased rating for right ear hearing 
loss or residuals of a healed fracture of the left femur.

II.  Service connection

The veteran contends that his back disorder is secondary to 
his service-connected residuals of a healed fracture of the 
left femur.  Service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2003).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2002); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The competent evidence shows the veteran currently suffers 
from a back disorder.  The evidence, however, does not 
establish that the current back disability was either caused 
or aggravated by service-connected residuals from the healed 
fracture of the left femur.

The only competent evidence addressing the potential of such 
a nexus are the February 1997 spine examination report and 
the April 1998 joint examination report, which both report 
the conclusion that the veteran's back disorder was not 
related to his service-connected femur fracture residuals.  
The February 1997 examiner opined that the veteran probably 
had a lumbar disc herniation, which "has nothing what so 
ever to do with the fracture of his left femur."  The 
examiner also noted that the veteran's back pain "radiates 
down the right leg (not the one which was fractured) . . . 
."  The April 1998 examiner opined that it appeared most 
likely that the veteran's back disorder is a degenerative 
problem and not caused by the fracture of the left femur.

Neither the veteran nor the Board is competent to supplement 
the record with unsubstantiated medical conclusions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Health 
professionals, however, are experts and are presumed to know 
the requirements applicable to their practice and to have 
taken them into account in providing a diagnosis or opinion.  
Cohen v. Brown, 10 Vet. App. 128 (1997).  In rendering a 
decision in this case, the Board has relied on the competent 
and probative VA medical opinions discussed above.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  In the absence of any 
medical evidence contradicting the opinions of the February 
1997 and April 1998 VA examiners, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a back disorder as 
secondary to service-connected residuals of a healed fracture 
of the left femur.

III.  Increased Evaluations

A.  Right ear hearing loss

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  Nevertheless, the 
current level of disability is usually of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.

Where a law or regulation changes after the claim has been 
filed or reopened and before administrative or judicial 
review has been concluded, the version more favorable to the 
veteran applies.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The method described above using Tables VI and VII was not 
changed, and therefore, has no effect on the veteran's claim.

The regulations provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

If a claimant has service-connected hearing loss in one ear 
and nonservice-connected hearing loss in the other ear, the 
hearing in the ear having nonservice-connected loss should be 
considered normal for purposes of computing the service- 
connected disability rating, unless the claimant is totally 
deaf in both ears.  VAOPGCPREC 32-97.

VA audiological testing in February 1997 documented  an 
average pure tone threshold of 51 decibels for the right ear.  
Maryland CNC speech discrimination score for the right ear 
was 92 percent at that time.  VA audiological testing in 
April 1998 documented the same findings.  VA audiological 
testing in March 2003 documented an average pure tone 
threshold of 45 decibels for the right ear.  Maryland CNC 
speech discrimination score for the right ear was 96 percent 
at that time.  The only possible interpretation of these 
findings under the regulations is that the veteran's right 
ear hearing loss is consistent with Level I hearing loss.  
See 38 C.F.R. § 4.85, Table VI.  This also establishes he is 
not totally deaf in his right ear, such that his nonservice-
connected left ear hearing loss is considered to be normal 
(Level I) for rating purposes.  In such a case, the numeric 
designations correlate to a noncompensable disability rating.

Audiometric findings indicate the veteran does not have an 
exceptional pattern of hearing impairment as defined at 38 
C.F.R. §§ 4.85 and 4.86 (2003), and his right ear hearing 
loss is not of such severity and is not in combination with 
service-connected blindness so as to warrant special monthly 
compensation.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. 
§ 3.350 (2003).  

The results of audiological evaluations establish the 
currently assigned noncompensable rating is appropriate, and 
there is no other evidence of record that would entitle the 
veteran to a compensable rating for right ear hearing loss.  
Assertions of decreased hearing, the need for hearing aids, 
etc., are insufficient to establish entitlement to a higher 
evaluation for hearing loss because "disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered." See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  


B.  Residuals of healed left femur fracture

The veteran's left femur is rated under DC 5255, Impairment 
of femur.  Under that diagnostic code, a 30 percent rating is 
warranted for malunion of the femur with marked knee or hip 
disability.  A 60 percent rating is warranted for a fracture 
of the surgical neck of the femur, with a false joint.  A 60 
percent rating may be assigned for fracture of the shaft or 
anatomical neck of the femur, with nonunion, without loose 
motion, and weight bearing preserved with the aid of a brace.  
An 80 percent rating is assigned for a fracture of the shaft 
or anatomical neck of the femur, with nonunion and loose 
motion (spiral or oblique fracture).  38 C.F.R. § 4.71a, DC 
5255 (2003).

The Board may only consider those factors that are included 
in the rating criteria provided by regulations for rating 
that disability.  To do otherwise would be error as a matter 
of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The evidence documents varying levels of hip and knee 
disability attributed to the veteran's left femur disability, 
but the competent medical evidence does not show malunion or 
nonunion of the femur, a requirement under DC 5255.  The 
medical findings indicate the veteran's healed fracture of 
the left femur is indeed healed.  X-ray of the left femur in 
April 1998 disclosed a well-healed nondisplaced fracture of 
the proximal left femur transversed by a centrally located 
intramedullary rod.  The April 1998 examiner opined that the 
fracture healed in good alignment.  Without evidence of 
malunion or nonunion, an increased rating under DC 5255 is 
precluded. 

Under 38 C.F.R. § 4.71a, there are other diagnostic codes 
that relate to impairment of the femur, namely those 
involving impairment or limitation of the thigh, and the 
veteran is entitled to a rating under the code that allows 
the highest possible evaluation for the clinical findings 
shown on objective examination.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  Here, there is no evidence the veteran's left thigh 
is limited to 20 degrees flexion so as to warrant a 30 
percent rating, and other diagnostic codes for rating femur 
or thigh impairment do no provide for a rating over 20 
percent, such as DCs 5251 and 5253.

IV.  Extra-schedular consideration

The RO considered extra-schedular evaluations under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2003) and determined 
referral for extra-schedular consideration was not warranted 
for either increased rating claim.  The Board agrees.  The 
veteran has not recently required any period of 
hospitalization for his right ear hearing loss or residuals 
from a healed left femur fracture, and the evidence does not 
suggest that marked interference with employment is the 
result of these service-connected disabilities.  In the 
absence of evidence presenting such exceptional 
circumstances, the claims are not referred for consideration 
of an extra-schedular rating; his disabilities are 
appropriately rated under the schedular criteria.


ORDER

Entitlement to service connection for a back disorder as 
secondary to service-connected residuals of a healed fracture 
of the left femur is denied.

Entitlement to an increased rating for right ear hearing 
loss, currently rated as noncompensable, is denied.

Entitlement to an increased rating for residuals of a healed 
left femur fracture, currently rated as 20 percent disabling, 
is denied.  


REMAND

A remand is required for compliance with VA's duty to assist.  
This is necessary to ensure that there is a complete record 
upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

VA treatment records reflect a potential worsening of the 
veteran's service-connected dermatophytosis since the last VA 
skin examination in April 1998.  Additionally, the 
regulations for evaluation of skin disabilities were revised, 
effective on August 30, 2002.  67 Fed. Reg. 49,590 (July 31, 
2002).  The April 1998 examination report does not discuss 
findings associated with the revised criteria.  See Beverly 
v. Brown, 9 Vet. App. 402 (1996).  For these reasons, the 
veteran should be afforded another skin examination.

As the case is remanded for the above reason, the RO should 
take the opportunity obtain any outstanding medical records.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all duty to notify 
obligations have been satisfied in 
accordance with the recent decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  Ask the veteran to identify all VA 
and non-VA health care providers since 
1996 that have treated or evaluated his 
service-connected dermatophytosis.  
Obtain records from each health care 
provider the veteran identifies.  The RO 
should specifically attempt to obtain any 
updated treatment records from VA in 
Dallas, Texas.

3.  Schedule the veteran for a VA 
examination of the skin. The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiners 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  An appropriate examiner should 
completely identify the extent of the 
veteran's dermatophytosis and identify all 
residuals attributable to the veteran's 
service-connected dermatophytosis.  The 
medical rationale for the opinion 
expressed should be included in the 
examination report.  

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

5.  The RO should then readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  The RO should document its 
consideration of the revised criteria for 
rating disabilities of the skin.  If the 
decision with respect to the claim 
remains adverse to the veteran, he and 
his representative should be furnished an 
SSOC and afforded an appropriate period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



